DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1 “a first data-side metadata acquisition unit configured to acquire first data-side metadata that is information regarding first data”, “an application-side metadata acquisition unit configured to acquire application- side metadata that is information regarding an application that provides a service using the first data”, “a matching unit configured to extract first data that meets a requirement of the application through matching between the first data-side metadata and the application- side metadata” and “a transmission unit configured to transmit, to a user terminal apparatus that executes the application, a dataflow control command including information for acquiring the first data from a database in which the first data extracted by the matching unit is stored” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic “a first data-side metadata acquisition unit”, “an application-side metadata acquisition unit”, “a matching unit”, and “a transmission unit” coupled with functional languages “acquire first data-side metadata that is information regarding first data”, “acquire application- side metadata that is information regarding an application that provides a service using the first data”, extract first data that meets a requirement of the application through matching between the first data-side metadata and the application- side metadata”, and “transmit, to a user terminal apparatus that executes the application, a dataflow control command including information for acquiring the first data from a database in which the first data extracted by the matching unit is stored” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “a first data-side metadata acquisition unit”, “an application-side metadata acquisition unit”, “a matching unit”, and “a transmission unit”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a first data-side metadata acquisition unit”, “an application-side metadata acquisition unit”, “a matching unit”, and “a transmission unit”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1. 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of copending Application No.15/779,543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the instant application are present in the 15/779,543 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application No. 16/346,558
U.S. Application No. 15/779,543
Claim 1:
A dataflow control command generation apparatus comprising: 
   a first data-side metadata acquisition unit configured to acquire first data-side metadata that is information regarding first data; 
   


   an application-side metadata acquisition unit configured to acquire application- side metadata that is information regarding an application that provides a service using the first data; 



   a matching unit configured to extract first data that meets a requirement of the application through matching between the first data-side metadata and the application- side metadata; and 
    


  a transmission unit configured to transmit, to a user terminal apparatus that executes the application, a dataflow control command including information for acquiring the first data from a database in which the first data 


























Claim 11:
   A dataflow control command generation method comprising:
  a first step of acquiring first data-side metadata that is information regarding first data; 










 
   a third step of extracting first data that meets a requirement of the application through matching between the first data-side metadata and the application-side metadata; and 
































Claim 12:
     A non-transitory computer-readable medium storing a dataflow control command generation 





an application-side metadata acquisition unit configured to acquire application- side metadata that is information regarding an application that provides a service using the first data; 





   a transmission unit configured to transmit, to a user terminal apparatus that executes the application, a dataflow control command including information for acquiring the first data from a database in which the first data extracted by the matching unit is stored.


A dataflow control apparatus comprising: 
   a device-side metadata storage unit configured to store, for each device of a plurality of devices, device-side metadata including at least information that indicates a specification of device data that the respective device is capable of providing; 
   an app-side metadata storage unit configured to store, for an application that uses data to provide a service, app-side metadata including at least information that indicates a 
   a matching unit configured to extract a device from among the plurality of devices that is capable of providing device data that satisfies the specification of the device data that the application requires to provide the service, by matching the app-side metadata and the device-side metadata; and
    a dataflow instructing unit configured to generate and transmit a dataflow control command that instructs transmission of the device data of the extracted device to the application, via internet, based on a result of the matching by the matching unit, wherein, in response 


Claim 5:
    A dataflow control method comprising: 
  acquiring, by a computer, for each device of a plurality of devices, device-side metadata including at least information that indicates a specification of device data that the respective device is capable of providing, from a device-side metadata storage unit configured to store the device-side metadata;

  extracting, by the computer, a device from among the plurality of devices that is capable of providing device data that satisfies the specification of the device data that the application requires to provide the service, by matching the app-side metadata and the device-side metadata; and 



Claim 6:
    A non-transitory computer-readable storage medium storing a computer program, the computer 
acquiring, for an application that uses data to provide a service, app-side metadata including at least information that indicates a specification of device data that the application requires to provide the service, from an app-side metadata storage unit configured to store the app-side metadata; 

    generating and transmitting a dataflow control command that instructs transmission of the device data of the extracted device to the application, via internet,4Tetsuji YAMATOAppl. No. 15/779,543 LEX.105.0001.PCResponse to the Non-Final Office Action of March 26, 2020based on a result of the matching, wherein, in response to the extracted device from among the plurality of devices being a virtual device that generates new data on a basis of device data obtained from [[one]]two or more original 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11 and 12 are rejected under 35 U.S.C. 102(b) as being anticiptated by U.S. Pub. No. 2014/0372561 A1 to Hisano et al.

As to claim 1, Hisano teaches a dataflow control command generation apparatus comprising a processor configured with a program to perform operations comprising: 
One or more embodiments of the present invention include a data flow control order generating apparatus including a sensor side metadata acquisition unit acquiring sensor side metadata as information related to a sensor that outputs sensing data; an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a matching unit performing matching between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensor extracted by the matching unit and the application to a sensor managing apparatus that manages the sensor...One or more embodiments of the present invention include a data flow control order generating apparatus including: a sensing data metadata acquisition unit acquiring metadata of sensing data as information related to the sensing data obtained by a sensor and stored in a database on a network; an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a matching unit performing matching between the metadata of the sensing data and the application side metadata to extract the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...” paragraphs 0014/0017); 
operation as an application-side metadata acquisition unit configured to acquire application- side metadata that is information regarding an application that provides a service using the first data (“...One or more embodiments of the present invention adopt the configuration in which the circulation of the sensing data is optimized by performing a data flow control in the sensor network. One or more embodiments of the present invention include a data flow control order generating apparatus including a sensor side metadata acquisition unit acquiring sensor side metadata as information related to a sensor that outputs sensing data; an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a matching unit performing matching between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensor extracted by the matching unit and the application to a sensor managing apparatus that manages the sensor...One or more embodiments of the present invention include a data flow control order generating apparatus including: a sensing data metadata acquisition unit acquiring metadata of sensing data as information related to the sensing data obtained by a sensor and stored in a database on a network; an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a matching unit performing matching between the metadata of the sensing data and the application side metadata to extract the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...” paragraphs 0014/0017); 
operation as a matching unit configured to extract first data that meets a requirement of the application through matching between the first a matching unit performing matching between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensor extracted by the matching unit and the application to a sensor managing apparatus that manages the sensor...According to the configuration, the matching is performed between the application side metadata and the sensor side metadata, and the application that requires the sensing data is associated with the sensor capable of providing the data. Subsequently, the data flow control order is transmitted to the apparatus that manages the sensor. With a matching unit performing matching between the metadata of the sensing data and the application side metadata to extract the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network” paragraphs 0014/0015/0017); and 
operation as a transmission unit configured to transmit, to a user terminal apparatus that executes the application (Sensor Managing Apparatus), a dataflow control command including information for acquiring the first data from a database in which the first data extracted by the matching unit is stored (“...One or more embodiments of the present invention adopt the configuration in which the circulation of the sensing data is optimized by performing a data flow control in the sensor network. One or more embodiments of the present invention include a data flow an instruction unit transmitting a data flow control order that identifies the sensor extracted by the matching unit and the application to a sensor managing apparatus that manages the sensor...According to the configuration, the matching is performed between the application side metadata and the sensor side metadata, and the application that requires the sensing data is associated with the sensor capable of providing the data. Subsequently, the data flow control order is transmitted to the apparatus that manages the sensor. With this, the circulation of the sensing data based on various conditions is promoted, the service is improved, and both of the data provider and the data user profit. Herein, the metadata denotes information used for the retrieval and matching by a server, the sensor side metadata denotes information related to the an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...” paragraphs 0014/0015/0017).  

As to claim 2, Hisano teaches the dataflow control command generation apparatus according to claim 1, wherein processor is configured with the program such that operation as the transmission unit comprises transmitting the dataflow control command to a first data management apparatus that manages the first data extracted by the matching unit (“...One or more embodiments of the present invention adopt the configuration in which the circulation of the sensing data is optimized by performing a data flow control in the sensor network. One or more embodiments of the present invention include a data flow control order generating apparatus including a sensor side metadata acquisition unit acquiring sensor side metadata as information related to a sensor that outputs sensing data; an application side metadata acquisition unit an instruction unit transmitting a data flow control order that identifies the sensor extracted by the matching unit and the application to a sensor managing apparatus that manages the sensor...According to the configuration, the matching is performed between the application side metadata and the sensor side metadata, and the application that requires the sensing data is associated with the sensor capable of providing the data. Subsequently, the data flow control order is transmitted to the apparatus that manages the sensor. With this, the circulation of the sensing data based on various conditions is promoted, the service is improved, and both of the data provider and the data user profit. Herein, the metadata denotes information used for the retrieval and matching by a server, the sensor side metadata denotes information related to the attribute of each of the sensor and the sensing data obtained by the sensor, and the application side metadata denotes information related to the attribute of each of the application and the sensing data required by the an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...” paragraphs 0014/0015/0017).  

As to claim 3, Hisano teaches the dataflow control command generation apparatus according to claim 1, wherein the processor is configured with the program to perform operations further comprising operation as a metadata generation unit configured to generate the first data-side metadata based on the content of the first data (“...One or more embodiments of the present invention adopt the configuration in which the circulation of the sensing data is optimized by performing a data flow control in the sensor network. One or more embodiments of the present invention include a data flow control order generating apparatus including a sensor side metadata acquisition unit acquiring sensor side metadata as information related to a sensor that outputs sensing data; an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a matching unit performing matching between the sensor side metadata and the application side metadata to a sensing data metadata acquisition unit acquiring metadata of sensing data as information related to the sensing data obtained by a sensor and stored in a database on a network; an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data; a matching unit performing matching between the metadata of the sensing data and the application side metadata to extract the sensing data that satisfies a request of the application; and an instruction unit transmitting a data flow control order that identifies the sensing data extracted by the matching unit and the application to the database on the network...” paragraphs 0014/0017).  

As to claim 5, Hisano teaches the processor is configured with the program such that the dataflow control command generation apparatus The sensor network server 6 performs matching between information related to the sensor and information related to the application, and performs the data flow control as the instruction to the sensor side. The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662. Each DB may be provided inside or outside the server. Herein, the metadata denotes information (sensor side metadata) related to the attribute of each of the sensor and the sensing data obtained by the sensor and information (application side metadata) related to the attribute of each of the application and the sensing data required by the application that are used for the retrieval and the matching by the server. A matching process and the structure of the metadata are described later...” paragraph 0114). 

As to claim 11, see the rejection of claim 1 above.

As to claim 12, see the rejection of claim 1 above, expect for a non-transitory computer-readable medium.
an auxiliary storage device (HDD or the like), a communication device, an input device, and a display device. The M2M cloud server 5 has capabilities that allow the M2M to be accessed by sensor devices present at various locations via the network, transmit/receive a large volume of data and accumulate the data, and provide the accumulated data in response to the request from the application...” paragraph 0071).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0372561 A1 to Hisano et al. in view of U.S. Pub. No. 2007/0198511 A1 to Kim et al.

As to claim 4, Hisano teaches the dataflow control command generation apparatus according to claim 3, however it is silent with reference to wherein the processor is configured with the program such that operation as the metadata generation unit comprises retrieving the first data based on a vocabulary corresponding to a genre to which the first data belongs, and extract the first data-side metadata from the first data.  
Kim teaches wherein the processor is configured with the program such that operation as the metadata generation unit comprises retrieving the first data based on a vocabulary corresponding to a genre to which the first data belongs, and extract the first data-side metadata from the first data (“...FIG. 2 illustrates a method retrieving a media file, according to an embodiment of the present invention...In operation 201, a media file may be retrieved from a media file database, for example. Here, music information regarding the media file, such as a song title, a folder name, an album, a genre, a singer and the like, may be maintained in the media file database...In operation 202, a named entity from the media file may then be extracted. Namely, the named entity may be extracted by using the music information such that the extracted named entity is used to generate at least one partial keyword. As an example, the named entity may be extracted by using information collected from the media file, e.g., a file name under which the media file is saved, a folder name of where the media file is saved in the media file database, an album name corresponding to the media file, a genre the media file belongs to, a playlist, an ID3 tag, and so forth, noting that alternative examples are equally available...” paragraphs 0052-0054).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hisano with the teaching of Kim because the teaching of Kim would improve the system of Hisano by providing a technique of retrieving a media file in which a named entity is extracted from a media file, a partial keyword capable of retrieving the media file is generated by performing a word segmentation of the named entity and the media file is retrieved by using the partial keyword, so that the media file may be easily retrieved without having to input exact information of the media file to be retrieved, even with incomplete pieces of information (Kim paragraph 0009).
Allowable Subject Matter
Claims 6-10 and 13-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive. 
Applicants argued in substance that (1) the double patenting rejection should be withdrawn, (2) the 35 U.S.C. 112(f) should be withdrawn in view of the current amendment, and (3) the applied prior arts do not disclose a transmission unit configured to transmit, to a user terminal apparatus that executes the application, a dataflow control command including information for acquiring the first data from a database in which the first data extracted by the matching unit is stored. 
The Examiner respectfully traverses the Applicants arguments:
As to point (1), the Examiner is maintaining the Double Patenting rejection since the current amending does not functionally or structurally change the claim limitations.

As to point (3), the Hisano prior art discloses a data flow control order generating apparatus that includes a sensor side metadata acquisition unit acquiring sensor side metadata as information related to a sensor that outputs sensing data, an application side metadata acquisition unit acquiring application side metadata as information related to an application that provides a service by using the sensing data, a matching unit that performs matchings between the sensor side metadata and the application side metadata to extract the sensor capable of providing the sensing data that satisfies the request of the application and a transmission unit for transmitting a data flow control order/command that identifies the sensor extracted by the matching unit and the application to a sensor managing apparatus that manages the sensor. The matching unit is a sensor network server 6 that performs matching between information related to the sensor and information related to the application. The sensor network server 6 acquires information from a sensor side metadata DB 661 and an application side metadata DB 662 for the matching. The metadata are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194